Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-3, 5-6, 9-13, 15-16, 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “generating input information…corresponding to the internet transactions and detecting devices used in internet transactions and a number of login accounts accessed by each device of the devices for internet transactions” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “determining a first type of a first target unsupervised machine learning algorithm; obtaining feature information based on input information; extracting feature information from the feature information; obtaining a first target risk identification model corresponding to the first target unsupervised machine learning algorithm; determining a second type of a second target unsupervised machine learning algorithm; extracting second target feature information from the feature information by performing dimensionality reduction transformation on the feature information; obtaining a second target risk identification model corresponding to the second target…; comparing a first identification accuracy of the first risk identification model in identifying a risk event….; and determining whether a transaction of the transaction involves the risk event by using one or more of the first risk identification model or the second risk identification model…” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of gathering and processing data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how the recited computer systems are caused to perform these steps. Also, the recited terminals and server, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras [0079-0080]. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “obtaining feature information based on input information; obtaining a first target risk identification model corresponding to the first target unsupervised machine learning algorithm; and obtaining a second target risk identification model corresponding to the second target” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity); the same applies to extracting feature information from the feature information based on a key performance indicator value of each piece of feature information and extracting second target feature information from the feature information by performing dimensionality reduction transformation on the feature information, for extraction of data is considered insignificant extra-solution activity in Content Extraction. The steps of “determining a first type of a first target unsupervised machine learning algorithm; determining a second type of a second target unsupervised machine learning algorithm; comparing a first identification accuracy of the first risk identification model in identifying a risk event….; and determining whether a transaction of the transaction involves the risk event by using one or more of the first risk identification model or the second risk identification model…” comprise the analysis of data that is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 2-3, 6, 9, 12-13, 16, 19, 21, 23, and 25 do not recite additional elements but further narrow the scope of the abstract. While dependent claims 5, 10, 15, 20, 22 and 24 do recite additional elements, but these additional elements are not only mere data gathering steps, but they also comprise analyses of data which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1-3, 5-6, 9-13, 15-16, 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant amended the independent claims to recite “detecting devices used in internet transactions and a number of login accounts accessed by each device of the devices for internet transactions.”  However, the specification does not provide enough support for the newly introduced limitations. Clarification is required.
Response to Arguments
7. 	Applicant's arguments filed on 04/20/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claim is not direct to an abstract idea, citing Amdocs, the examiner finds this argument unpersuasive. 
Applicant's citation of Amdocs is unpersuasive, as the claims at issue in Amdocs are readily distinguishable over the instant claims. In Amdocs, the Court focused on the term ''enhance,” which was construed as ''to apply a number of field enhancements in a distributed fashion.” According to the District Court, this meant that ''the network usage records are processed close to their sources before being transmitted to a centralized manager.” The Federal Circuit found this distributed processing to be ''a critical advancement over the prior art.” In the prior art, all the network information flows to one location, making it very difficult to keep up with the massive record flows from the network devices and requiring huge databases.” Thus, in the Court's view ''this claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases).” Consequently, when all limitations are considered individually and as an ordered combination, they provide an inventive concept through the use of distributed architecture. In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem, and are incomparable to the claims at issue in Amdocs.
Further, the examiner disagrees that the claims as amended overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The examiner maintains that the specification does not provide enough support for the newly introduced limitations. Clarification is required.
  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697